 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   NICHOLUS ANDREW SAAVEDRA,          Case No. EDCV 18-1371 GW (SS)

12                   Plaintiff,
                                        ORDER ACCEPTING FINDINGS,
13        v.
                                        CONCLUSIONS AND RECOMMENDATIONS
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social             OF UNITED STATES MAGISTRATE
15   Security,
                                        JUDGE
16                   Defendant.

17

18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

19   Complaint, all the records and files herein, and the Second Report

20   and Recommendation of the United States Magistrate Judge.    The time

21   for filing Objections to the Second Report and Recommendation has

22   passed and no Objections have been received.         Accordingly, the

23   Court accepts the findings, conclusions and recommendations of the

24   Magistrate Judge.

25   \\

26   \\

27   \\

28
 1           IT IS ORDERED that Judgment shall be entered dismissing this
 2   action with prejudice for failure to prosecute and obey Court
 3   orders.
 4

 5           IT IS FURTHER ORDERED that the Clerk serve copies of this
 6   Order    and   the   Judgment   herein   on   Plaintiff   and   counsel   for
 7   Defendant.
 8

 9           LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11   Dated: September 13, 2019
                                                       _          __________
12                                            GEORGE H. WU
                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
